Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7 and 11-25) in the reply filed on 01/18/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 and 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 11, 14, 15, 18 and 19 are objected to because of the following informalities:  
Claim 1:
Line 2 recites “the identity of a user” (emphasis added), which should be rewritten as “an identity of a user” because of lacking of antecedent basis.
Last line recites “the result of establishing the identity of the user”, which should be rewritten as “result of the established identity of the user” because of lacking of antecedent basis.

Claim 11:
Line 4 recites “for user identity verification”, which should be rewritten as “for the
Line 5 recites “obtaining identification data from the user”, which should be rewritten as “obtaining identification data from a user” because of lacking of antecedent basis.
Line 6 recites “sending the identification to a server which verifies the user identity”, which should be rewritten as “sending the identification data to a server which verifies a user identity”.
Line 9 recites “receiving and relaying the result”, which should be rewritten as “receiving and relaying result” because of lacking of antecedent basis.
Lines 10-11 recite “wherein the result of server’s verification”, which should be rewritten as “wherein the result of the server’s verification”.

Claim 14:
Line 1 recites “wherein the first computing device”, which should be rewritten as “wherein the mobile computing device” for consistency with claim 1.

Claim 15:
Line 2 recites “collect the biometric information”, which should be rewritten as “collect biometric information” because of lacking of antecedent basis.

Claim 18:
Lines 1-2 recite “wherein the user identification interface”, which should be rewritten as “wherein the user identity verification interface” for consistency with claim 11.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7 and 11-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bender et al. (Bender), US Patent Application Publication No. US 2014/0223185 A1.

As to independent claim 1, Bender discloses a method for, upon request by a third-party application program, verifying the identity of a user, comprising:
receiving identification data from the user at a first computing device (paragraph [9968] and Figure 4: the first user device communicates a request to a remote service via the first communication channel 28 to perform an action at the remote service, wherein the first user device communicates a user identifier (identification data) to the remote service);
at a second computing device, which communicates with the first computing device over a wide-area communication network, establishing the identity of the user by processing the identification data against personal information that is (i) stored at the second computing device or that is accessible from the second computing device, and (ii) authenticated independently of the user, the personal information comprising one or more of: non-public information of the user, biometric information of the user, and contemporaneous physical location of the user (paragraph [0068] and Figures 3-4: the remote service associates the user identifier with data relating to the requested action, the remote service communicates the data to the second user device via the second communications channel, the second user device executes the code generation algorithm to digitally sign the data, thereby generating a user verification code, the code generation algorithm being based on the secret key 82 (personal information) stored at the second user device; Figure 3 and paragraph [0062]: the second user device may include a biometric sensor such as a fingerprint scanner); and
over a secure communication channel, transmitting to the third-party application program the result of establishing the identity of the user (paragraph [0068] and Figure 4: the second user device communicates the generated user verification code to the remote service, the remote service uses the authentication system (third-party application) to determine if the user verification code includes the data, digital signed using the conde generation algorithm based on the secret key associated with the user identifier, and if the determination returns positive, then the remote service takes this as a verification that the action is authorized by the user).

As to dependent claim 2, Bender discloses wherein the third-party application program relates to delivery of a health-related service (paragraph [0063]).

As to dependent claim 3, Bender discloses further comprising providing an interface in the first computing device to the third-party application program for sending the request, the interface being a uniform interface is suitable for adoption by any of a plurality of third-party application programs (paragraphs [0070]-[0071]).

As to dependent claim 4, Bender discloses the method further comprising activating one or more biometric sensors to collect the biometric information (paragraph [0062]).

As to dependent claim 5, Bender discloses wherein the identification data and the personal information both includes access-control credentials, wherein establishing the identity of the user comprises authenticating the access-control credentials included in the identification data against the access-control credentials in the personal information (paragraphs [0068], [0073]-[0076]).

As to dependent claim 6, Bender discloses wherein neither the identification data nor the personal information is provided to the third-party application program (paragraphs [0068], [0074]-[0075]).

As to dependent claim 7, Bender discloses further comprising providing to the third-party application program data encoding a portion of the personal information (paragraphs [0068], [0074]-[0075]).

As to independent claim 11, Bender discloses a mobile computing device running a user identity verification interface for requesting user identity verification by a third-party application program, wherein the user identity verification interface carries out a method that comprises, upon receiving a request for user identity verification: 
obtaining identification data from the user (paragraph [68] and Figure 4: the first user device communicates a request to a remote service via the first communication channel 28 to perform an action at the remote service, wherein the first user device communicates a user identifier (identification data) to the remote service); 
sending the identification to a server which verifies the user identity by processing the identification data obtained against personal information that is stored at the server or that is accessible from the server (paragraph [0068] and Figures 3-4: the remote service associates the user identifier with data relating to the requested action, the remote service communicates the data to the second user device via the second communications channel, the second user device executes the code generation algorithm to digitally sign the data, thereby generating a user verification code, the code generation algorithm being based on the secret key 82 (personal information) stored at the second user device; Figure 3 and paragraph [0062]: the second user device may include a biometric sensor such as a fingerprint scanner); and 
over a secure communication channel, receiving and relaying the result of the server’s verification to the third-party application program, wherein the result of server’s verification includes the verified user identity, provided the server’s verification has been successful (paragraph [0068] and Figure 4: the second user device communicates the generated user verification code to the remote service, the remote service uses the authentication system (third-party application) to determine if the user verification code includes the data, digital signed using the conde generation algorithm based on the secret key associated with the user identifier, and if the determination returns positive, then the remote service takes this as a verification that the action is authorized by the user).

As to dependent claim 12, Bender discloses wherein the verified user identity comprises access-control credentials to the third-party application program (paragraphs [0068], [0073]-[0076]).

As to dependent claim 13, Bender discloses wherein the third-party application program relates to delivery of a health-related service (paragraph [0063]).

As to dependent claim 14, Bender discloses wherein the first computing device further comprises an interface to the third-party application program for sending the request, the interface being a uniform interface is suitable for adoption by any of a plurality of third- party application programs (paragraphs [0070]-[0071]).

As to dependent claim 15, Bender discloses the method further comprising activating one or more biometric sensors to collect the biometric information (paragraph [0062]).

As to dependent claim 16, Bender discloses wherein the identification data and the personal information both includes access-control credentials, wherein establishing the identity of the user comprises authenticating the access-control credentials included in the identification data against the access-control credentials in the personal information (paragraphs [0068], [0073]-[0076]).

As to dependent claim 17, Bender discloses wherein neither the identification data nor the personal information is provided to the third-party application program (paragraphs [0068], [0074]-[0075]).

As to dependent claim 18, Bender discloses wherein the user identification interface further comprising providing to the third-party application program data encoding a portion of the personal information (paragraphs [0068], [0074]-[0075]).

As to independent claim 19, Bender discloses a system computing device including a user identification apparatus that carries out a method for verifying the identity of a user for a third-party application program, the method comprising:
receiving identification data from the user at a first computing device (paragraph [68] and Figure 4: the first user device communicates a request to a remote service via the first communication channel 28 to perform an action at the remote service, wherein the first user device communicates a user identifier (identification data) to the remote service);
at a second computing device, which communicates with the first computing device over a wide-area communication network, establishing the identity of the user by processing the identification data against personal information that is (i) stored at the second computing device or that is accessible from the second computing device, and (ii) authenticated independently of the user, the personal information comprising one or more of: non-public information of the user, biometric information of the user, and contemporaneous physical location of the user (paragraph [0068] and Figures 3-4: the remote service associates the user identifier with data relating to the requested action, the remote service communicates the data to the second user device via the second communications channel, the second user device executes the code generation algorithm to digitally sign the data, thereby generating a user verification code, the code generation algorithm being based on the secret key 82 (personal information) stored at the second user device; Figure 3 and paragraph [0062]: the second user device may include a biometric sensor such as a fingerprint scanner); and
(paragraph [0068] and Figure 4: the second user device communicates the generated user verification code to the remote service, the remote service uses the authentication system (third-party application) to determine if the user verification code includes the data, digital signed using the conde generation algorithm based on the secret key associated with the user identifier, and if the determination returns positive, then the remote service takes this as a verification that the action is authorized by the user).

As to dependent claim 20, Bender discloses wherein the third-party application program relates to delivery of a health-related service (paragraph [0063]).

As to dependent claim 21, Bender discloses wherein the first computing device includes an interface to the third-party application program for sending the request, the interface being a uniform interface is suitable for adoption by any of a plurality of third-party application programs (paragraphs [0070]-[0071]).

As to dependent claim 22, Bender discloses further comprising one or more biometric sensors, wherein the method further comprises activating the one or more biometric sensors to collect the biometric information (paragraph [0062]).

As to dependent claim 23, Bender discloses wherein the identification data and the personal information both includes access-control credentials, wherein establishing the identity of the user comprises authenticating the access-control credentials included in the identification data against the access-control credentials in the personal information (paragraphs [0068], [0073]-[0076]).

As to dependent claim 24, Bender discloses wherein neither the identification data nor the personal information is provided to the third-party application program (paragraphs [0068], [0074]-[0075]).

As to dependent claim 25, Bender discloses wherein the user identity verification interface provides to the third-party application program data encoding a portion of the personal information (paragraphs [0068], [0074]-[0075]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177